 



Exhibit 10.6
(GMAC LOGO) [k23730k2373003.gif]
767 Fifth Avenue, 24th Floor, New York, NY. 10153-0013
October 31, 2007
Mr. Robert Stuart Hull
16 Alden Road
Wellesley, MA 02481
Dear Rob:
I am pleased to confirm the details of our offer to you to fill the role of
Chief Financial Officer — GMAC Financial Services. In this role, you will be
responsible for the financial analysis, planning, reporting, controls,
governance, and tax functions and other activities as they arise. You will
report to Al de Molina, Chief Operating Officer of GMAC and work very closely to
fully support our Chief Executive Officer, Eric Feldstein as well.
Commensurate with this appointment, your annual salary will be at $500,000.
Additionally, you will be paid a $1,300,000 signing bonus (less applicable taxes
and deductions), this payment will be made within thirty days of the
commencement of your employment. Your annual cash incentive target for 2008 will
be $900,000. For the 2008 bonus year, your target will be guaranteed. In future
years, your bonus target will be paid in accordance with plan guidelines,
individual performance and company results. Additionally, future salary, bonus,
cash incentive targets, MPI awards, and LTIP awards will be regularly reviewed
and set in accordance with your level of responsibility, performance, and annual
incentive plan compensation planning and you will participate in the annual
target setting process. You will also participate in the GMAC Management LLC
Class C Membership Interests Plan (known as “MPI”) and the GMAC Long-Term
Incentive Plan LLC Long-Term Phantom Interest Plan (known as “LTIP”). Your MPI
grant will be 18 basis points and subject to the terms and conditions of the
Plan, including your execution of an associated Award Agreement and the required
IRC §83(b) election. Should you make the IRC §83(b) election within 30 days of
your MPI grant as required by the IRS and as a condition of your grant, GMAC
will pay all taxes associated with the election, based on the fair market value
on the date of the grant.
Your LTIP grant for the 2007-2009 performance period will be 4 basis points and
subject to the terms and conditions of the Plan, including your execution of an
associated Award Agreement.

 



--------------------------------------------------------------------------------



 



Should the MPI or LTIP program be enhanced in the future, you will receive an
enhancement proportionally equivalent to the COO’s or the Treasurer’s,
(whichever of the two is greater).
Your eligibility for most of the employee benefits commences the first day of
the third month following your date of hire, with a couple of the benefits
requiring six months of service or longer. GMAC will reimburse you for your
actual COBRA coverage costs and other reasonable benefit bridging costs with
respect to lost coverage under your prior employer’s plans on a tax neutral
basis. The GMAC Retirement Savings Investment Plan is a qualified 401(k) plan,
which for 2007 provides a two percent automatic contribution of your eligible
monthly base salary for retirement planning. In addition, in 2007 GMAC will
provide matching contributions up to six percent of your eligible monthly base
salary. In 2007, you will be eligible for two weeks of paid vacation, based upon
your expected start date in late November. In 2008 we will be moving to a new
paid time off (PTO) plan and you will be provided with 30 PTO days and 7 paid
holidays. The GMAC benefit plans are very competitive relative to other global
financial service companies.
Also as discussed, you will be eligible to participate in the GMAC Senior
Management Vehicle Program, subject to the program terms and conditions, as well
as any program changes as they may affect other managers at your level of
responsibility. The program currently provides a new GM vehicle approximately
every 12 months, with a Fleet Card to pay for fuel and oil necessary for
commuting to and from work activities, routine maintenance and weekly car
washes. Your cost to participate in the program will be $150 per month. GMAC
will reimburse you for reasonable parking costs proximate to the New York City
offices.
Your office will be based in New York City, however, you will be encouraged to
set up an office at one of the GMAC locations in the Boston area. This will
allow you to work from Boston as business needs allow.
For a period of up to two years, GMAC will provide temporary housing in New York
as required. During this period GMAC will also reimburse you for reasonable
travel expenses associated with travel from Boston, Massachusetts to GMAC
facilities. At the conclusion of this period, or sooner at your option, you may
relocate to the New York area and this will be administered in accordance with
the company relocation policy for executives at your level of responsibility.
If you are involuntarily terminated during the first 24 months of employment for
any reason, other than for cause, you will be eligible to receive a severance
benefit equivalent to one years base salary and a prorated share of your bonus
target. Additionally, involuntary termination includes but is not limited to
salary reduction and/or a change in reporting obligation to individuals other
than the CEO or COO.

 



--------------------------------------------------------------------------------



 



Notwithstanding any of the terms of this offer, your employment at GMAC will be
at-will. Both you and GMAC may terminate your employment at any time, with or
without cause. Additionally, GMAC reserves the right to amend, modify, or
terminate each of its compensation and benefit plans at any time other than
those specifically mentioned in this letter.
This offer is contingent upon completion of a drug screen that will be conducted
after your acceptance of the offer and permission to contact your current
employer. We will want to schedule these procedures as soon as you have accepted
our offer, so that you can begin working with us as soon as practically
possible.
I am really looking forward to working closely with you in this very important
role. I am confident that your leadership will help us create significant value
for GMAC.
Please call me at XXX-XXX-XXXX, should you have any questions about this offer.
On behalf of the GMAC leadership team, I look forward to having you join our
team. It will be great to have someone of your experience and knowledge at GMAC,
during a crucial point in the development of a world-class business.
Very truly yours,
Al DeMolina
Chief Operating Officer

     
cc:
  Eric Feldstein
Tony Marino

I accept the foregoing terms of this offer as outlined above.

       
 
   
Rob Hull
  Date

 